


Exhibit 10.54




AMENDMENT NUMBER FOUR
TO THE
HEALTH NET, INC.
2006 LONG-TERM INCENTIVE PLAN, AS AMENDED


WHEREAS, Health Net, Inc. (the “Company”) maintains the Health Net, Inc. 2006
Long-Term Incentive Plan, as amended (the “Plan”), for the benefit of key
employees and directors of the Company;
WHEREAS, the Company desires to amend the Plan to, among other administrative
matters, retain the authority of the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) to determine the methods
by which payments of exercise price and tax withholding shall be made in its
sole discretion;
WHEREAS, the Board of Directors of the Company (the “Board”) has the power to
amend the Plan pursuant to Section 8.2 thereof; and
Whereas, the Compensation Committee has recommended that the Board amend the
Plan as provided below.
NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:
1.The last sentence of Section 3.3 of the Plan is hereby and restated to read in
its entirety as follows:
“For the avoidance of doubt, shares of Common Stock actually or constructively
(i.e., by attestation) tendered or withheld in satisfaction of the exercise
price or tax obligations shall not be made available again for issuance under
the Plan.”
2.Section 4.2(c) of the Plan is hereby amended and restated to read in its
entirety as follows:
“(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanied by payment therefore in full (or arrangement made for
such payment to the Company’s satisfaction) and (ii) by executing such documents
and taking any other actions as the Company may reasonably request. Unless the
Committee in its sole discretion determines to limit the available methods of
exercise, payments by any optionee with respect to any options granted under the
Plan shall be made: (A) in cash, (B) by delivery (either actual delivery or by
attestation procedures established by the Company) of Mature Shares having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, (C) authorizing the
Company to withhold whole shares of Stock which would otherwise be delivered
having a Fair Market Value, determined as of the date of exercise, equal to the
amount necessary to satisfy such obligation, provided that the Committee
determines that such withholding of shares does not cause the Company to
recognize an increased compensation expense under applicable accounting
principles, (D) to the extent legally permissible, in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), in each case,
except as otherwise set forth in the Agreement relating to the option. Cash
payments shall be made by wire transfer,




--------------------------------------------------------------------------------




certified or bank check or personal check, in each case payable to the order of
the Company. In the event the Company rounds up and withholds or takes delivery
of a whole share of Common Stock in order to satisfy the exercise price
obligation in respect of the exercise price of any option, the Company shall
either refund an amount in cash to optionee or apply an amount to the payment of
withholding taxes, as described in Section 8.6, in the Committee’s sole
discretion, which amount shall equal the difference between the Fair Market
Value of the whole share of Common Stock withheld or delivered to satisfy the
exercise price obligation, less the Fair Market Value of such fractional share
of Common Stock required to satisfy the exercise price obligation. The Company
shall not be required to deliver certificates representing shares of Common
Stock until the Company has confirmed the receipt of good and available funds in
payment of the full purchase price therefor and any withholding taxes thereon,
as described in Section 8.6.”
3.Section 8.6 is hereby amended and restated to read in its entirety as follows:
“8.6 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. Unless the Committee in its sole discretion
determines to limit the available methods of payment of such taxes, payments by
any award holder with respect to any awards granted under the Plan shall be
made: (A) a cash payment to the Company, (B) authorizing the Company to withhold
whole shares of Common Stock which would otherwise be delivered having an
aggregate Fair Market Value, determined as of the date the obligation to
withhold or pay taxes arises in connection with the award (the “Tax Date”), or
withhold an amount of cash which would otherwise be payable to a holder, equal
to the minimum amount necessary to satisfy any such obligation, (C) by delivery
(either actual delivery or by attestation procedures established by the Company)
of shares of Common Stock having an aggregate Fair Market Value, determined as
of the Tax Date, equal to the amount necessary to satisfy any such obligation,
(D) in the case of the exercise of an option, to the extent legally permissible,
a cash payment by a broker-dealer acceptable to the Company to whom the holder
has submitted an irrevocable notice of exercise or (E) a combination of (A), (B)
and (C); in each case, except as otherwise set forth in the Agreement relating
to the award. Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate. Notwithstanding the foregoing sentence, in
the event the Company rounds up and withholds or delivers a whole share of
Common Stock in order to satisfy such tax obligation in respect of any Award,
the Company shall refund an amount in cash to the holder of the Award, which
amount shall equal the difference between the Fair Market Value of the whole
share of Common Stock withheld or delivered to satisfy such tax obligation, less
the Fair Market Value of such fractional share of Common Stock required to
satisfy such tax obligation.”
4.Capitalized terms used in this Amendment Number Four and not otherwise defined
shall have the same meaning assigned to them in the Plan. Except as otherwise
expressly set forth in this Amendment Number Four, the Plan shall remain in full
force and effect in accordance with its terms.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be signed on
this 4th day of December, 2013.


HEALTH NET, INC.






By:    /s/ Karin Mayhew                
Name:    Karin Mayhew            
Title:     Senior Vice President, Organization
Effectiveness




